PER CURIAM.
Michael S. Grason appeals the trial court’s order summarily denying his rule 3.800(a) motion to correct sentence.1 The record on appeal contains the trial court’s order denying relief, but not Grason’s rule 3.800(a) motion. See Fla. R.App. P. 9.141(b)(2)(A). The circuit court clerk’s office indicates that it does not have Gra-son’s rule 3.800(a) motion on file. However, the circuit court obviously considered a rule 3.800(a) motion filed by Grason, as indicated by its order. Since the record on appeal is not complete, through no fault of Grason, the trial court’s order denying relief must be reversed and this matter must be remanded with instructions for *209Grason to resubmit his 3.800(a) motion and for the circuit court to issue another order, which can then be appealed. This procedure will safeguard Grason’s appeal rights and allow this court to undertake a meaningful review of the rule 3.800(a) proceeding.
REVERSED AND REMANDED.
SAWAYA, PALMER, and TORPY, JJ., concur.

. See Fla. R.Crim. P. 3.800.